                                                    Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 1 of 6




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6
                                              mk@kindlaw.com
                                              Attorney for Gigi Chiapparelli
                                         7
                                         8
                                                                   UNITED STATES DISTRICT COURT
                                         9                              DISTRICT OF NEVADA
                                         10
                                              Gigi Chiapparelli,                           Case No.:
                                         11
8860 South Maryland Parkway, Suite 106




                                                           Plaintiff,                      Complaint for damages under the Fair
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                     Debt Collection Practices Act, 15
                                         13                                                U.S.C. § 1692 et seq.
             KIND LAW




                                              TDS Financial, LLC dba Apex Capital
                                         14   Consulting,                                  Jury trial demanded
                                         15
                                                           Defendant.
                                         16
                                         17                                       Introduction
                                         18    1.   In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
                                         19         (the “FDCPA”), Congress found abundant evidence of the use of abusive,
                                         20         deceptive, and unfair debt collection practices by many debt collectors, and
                                         21         determined that abusive debt collection practices contribute to bankruptcies,
                                         22         marital instability, the loss of jobs, and invasions of individual privacy. The
                                         23         FDCPA is intended to eliminate abusive debt collection practices by debt
                                         24         collectors. The Act ensures that law-abiding debt collectors are not
                                         25         competitively disadvantaged, and protects consumers against debt collection
                                         26         uniformly among the States.
                                         27
                                              ___________________
                                              COMPLAINT                             —1—
                                                    Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 2 of 6




                                         1     2.   Gigi Chiapparelli (“Plaintiff”), by counsel, brings this action to challenge the
                                         2          actions of TDS Financial, LLC dba Apex Capital Consulting (“Defendant”),
                                         3          with regard to Defendant’s unlawful attempts to collect debt from Plaintiff,
                                         4          causing harm to Plaintiff.
                                         5     3.   Plaintiff makes these allegations on information and belief, with the exception
                                         6          of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                         7          knowledge.
                                         8     4.   While many violations are described below with specificity, this Complaint
                                         9          alleges violations of the statutes cited in their entirety.
                                         10    5.   Unless otherwise stated, all the conduct engaged in by Defendant took place
8860 South Maryland Parkway, Suite 106




                                         11         in Nevada.
                                         12    6.   Any violations by Defendant was knowing, willful, and intentional, and
       Las Vegas, Nevada 89123




                                         13         Defendant did not maintain procedures reasonably adapted to avoid any such
             KIND LAW




                                         14         violations.
                                         15                                  Jurisdiction and Venue
                                         16    7.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         17         jurisdiction).
                                         18    8.   This action arises out of Defendant’s violations of the FDCPA.
                                         19    9.   Defendant is subject to personal jurisdiction in Nevada, as it conducts
                                         20         business in Nevada, and attempted to collect debt from Plaintiff in Nevada.
                                         21    10. Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving
                                         22         rise to this complaint occurred in Nevada.
                                         23                                            Parties
                                         24    11. Plaintiff is a natural person who resides in Clark County, Nevada.
                                         25    12. Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by
                                         26         15 U.S.C. § 1692a(3).
                                         27    13. Defendant is a company that offers debt collection services.
                                              ___________________
                                              COMPLAINT                               —2—
                                                   Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 3 of 6




                                         1     14. Defendant uses an instrumentality of interstate commerce or the mails in a
                                         2         business the principal purpose of which is the collection of debts, or who
                                         3         regularly collects or attempts to collect, directly or indirectly, debts owed or
                                         4         due or asserted to be owed or due another and is a debt collector as defined by
                                         5         15 U.S.C. § 1692a(6).
                                         6                                     Factual Allegations
                                         7     15. Plaintiff is alleged to have owed a debt to HSBC for a credit card debt in or
                                         8         around 2007 (the “debt”).
                                         9     16. The debt was allegedly incurred primarily for personal, family or household
                                         10        purposes and the debt is therefore a debt as that term is defined by 15 U.S.C.
8860 South Maryland Parkway, Suite 106




                                         11        §1692a(5).
                                         12    17. Sometime thereafter, Defendant was assigned the right to collect on the debt.
       Las Vegas, Nevada 89123




                                         13    18. On or about March 16, 2020, Defendant sent Plaintiff a letter for the purposes
             KIND LAW




                                         14        of collecting the debt.
                                         15    19. The letter admitted that “This communication is from a debt collector. This
                                         16        letter is an attempt to collect a debt and any information obtained will be used
                                         17        for that purpose.”
                                         18    20. Among other things, the letter said that “For problems relating to the handling
                                         19        of this account you may contact our claims litigation department.”
                                         20    21. The letter also said that “The entire balance of $1,950.49 is now due.”
                                         21    22. The letter said that the original creditor was “HSBC/CAPITAL ONE,”
                                         22        without specifying which.
                                         23    23. Over the phone, Defendant confirmed that the account was opened in 2007.
                                         24    24. However, Plaintiff never had any such account.
                                         25    25. Moreover, even if Plaintiff did owe money for the debt, the statute of
                                         26        limitations had passed.
                                         27
                                              ___________________
                                              COMPLAINT                             —3—
                                                   Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 4 of 6




                                         1     26. Plaintiff called Defendant and was told that Defendant would put a lien on her
                                         2         vehicle if she did not pay the debt. In truth, a lien could only have be placed
                                         3         on a vehicle if Defendant first sued, and then obtained a judgment against
                                         4         Plaintiff.
                                         5     27. Afraid, Plaintiff tried to negotiate a payment of $260 to stop Defendant's
                                         6         collection efforts but Defendant refused to take the payment.
                                         7     28. On May 13, 2020, Plaintiff got a call from Defendant
                                         8     29. Under the FDCPA, a “debt collector may not use unfair or unconscionable
                                         9         means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act
                                         10        prohibits “the collection of any amount (including any interest, fee, charge, or
8860 South Maryland Parkway, Suite 106




                                         11        expense incidental to the principal obligation) unless such amount is expressly
                                         12        authorized by the agreement creating the debt or permitted by law.” 15 U.S.C.
       Las Vegas, Nevada 89123




                                         13        § 1692f(1).
             KIND LAW




                                         14                                  Plaintiff’s damages
                                         15    30. Plaintiff has suffered emotional distress and mental anguish as a result of
                                         16        Defendant’s actions described herein. In addition, Plaintiff incurred out-of-
                                         17        pocket costs and time in attempts to dispute Defendant’s actions. Plaintiff
                                         18        further suffered humiliation and embarrassment from Defendant's threats,
                                         19        including the need to seek the help of others, including friends, family, and an
                                         20        attorney, because Plaintiff felt helpless against Defendant.
                                         21                                       Count One
                                         22                          Fair Debt Collection Practices Act
                                         23                                15 U.S.C. §§ 1692 et seq.
                                         24    31. Plaintiff repeats, re-alleges, and incorporates by reference, all other
                                         25        paragraphs of the Complaint as though fully stated herein.
                                         26    32. Defendant’s conduct also violated § 1692d in that Defendant engaged in
                                         27        conduct the natural consequence of which was to harass, oppress, or abuse
                                              ___________________
                                              COMPLAINT                            —4—
                                                   Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 5 of 6




                                         1         any person in connection with the collection of a debt. Specifically,
                                         2         Defendant’s demand for Plaintiff to pay, and threats of litigation and sending
                                         3         an “officer” after Plaintiff disputed the debt had the natural consequence to
                                         4         harass, oppress, or abuse a consumer.
                                         5     33. Defendant’s conduct violated § 1692e by using false, deceptive, and
                                         6         misleading representations and means in connection with the collection of any
                                         7         debt.
                                         8     34. Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant falsely
                                         9         represented the amount and the legal status of the debt .
                                         10    35. Defendant’s conduct violated § 1692e(5) by threatening to take action against
8860 South Maryland Parkway, Suite 106




                                         11        Plaintiff which could not be legally taken in connection with the debt.
                                         12    36. Defendant’s conduct violated § 1692e(10) in that Defendant employed
       Las Vegas, Nevada 89123




                                         13        various false representations and deceptive means in an attempt to collect the
             KIND LAW




                                         14        debt from Plaintiff.
                                         15    37. Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
                                         16        and unconscionable means to collect a debt .
                                         17    38. Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant
                                         18        attempted to collect an amount not expressly authorized by the agreement
                                         19        creating the debt or permitted by law.
                                         20    39. The foregoing acts and omissions constitute numerous and multiple violations
                                         21        of the FDCPA, including but not limited to each and every one of the above-
                                         22        cited provisions of the FDCPA.
                                         23    40. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                         24        actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
                                         25        $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s
                                         26        fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
                                         27
                                              ___________________
                                              COMPLAINT                             —5—
                                                   Case 2:20-cv-00886-RFB-DJA Document 1 Filed 05/15/20 Page 6 of 6




                                         1                                      Prayer for relief
                                         2     41. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                         3         and Plaintiff be awarded damages from Defendant, as follows:
                                         4            • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
                                         5            • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
                                         6                § 1692k(a)(2)(A);
                                         7            • An award of costs of litigation and reasonable attorney’s fees,
                                         8                pursuant to 15 U.S.C. § 1692k(a)(3); and
                                         9            • Any other relief that this Court deems just and proper.
                                         10                                      Jury Demand
8860 South Maryland Parkway, Suite 106




                                         11    42. Pursuant to the seventh amendment to the Constitution of the United States of
                                         12        America, Plaintiff is entitled to, and demands, a trial by jury.
       Las Vegas, Nevada 89123




                                         13     Dated: May 15, 2020.
             KIND LAW




                                         14                                           Respectfully submitted,

                                         15                                           KIND LAW
                                         16
                                                                                      /s/ Michael Kind
                                         17                                           Michael Kind, Esq.
                                         18                                           8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         19                                           Attorney for Gigi Chiapparelli
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                             —6—
